 

FILED

MAR 1 0 2020

Clerk, U S District Court
District Of Montana
Billings

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

BILLINGS DIVISION
UNITED STATES OF AMERICA, CR 05-17-BLG-SPW
Plaintiff,
ORDER
vs.
SAMUEL RICHARD BONKO,.
Defendant.

 

 

Pending before the Court is the Defendant’s Unopposed Motion to Continue
Revocation Hearing (Doc. 103) for the reason Defendant has another case, CR-19- |
79-BLG-SPW, pending with this Court. Defendant’s counsel is requesting that
the revocation hearing coincide with Mr. Bonko’s case, CR-19-79-BLG-SPW.

For good cause shown,
ITIS HEREBY ORDERED that the revocation hearing currently set for

Thursday, April 2, 2020, at 2:30 p.m., is VACATED.
IT IS FURTHER ORDERED that the revocation proceedings are
STAYED until the resolution of CR 19-79-BLG-SPW.
_ athe
DATED this 27” day of March, 2020.

SUSAN P. WATTERS
United States District Judge
